Citation Nr: 1429742	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-08 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for Type II Diabetes Mellitus claimed to be the result of exposure to herbicides (including the dioxin in Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to February 1980.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2011, in support of his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A transcript of the hearing has been associated with his claims folder, so is of record.  During the hearing he submitted additional evidence and waived his right to have the RO initially consider it as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  38 C.F.R. § 20.1304 (2013).

In April 2012 the Board nevertheless remanded this claim to the AOJ for further evidentiary development, specifically, to obtain information concerning whether the Veteran's unit served in or near the Demilitarized Zone (DMZ) in Korea between April 1, 1968 and August 31, 1971, to in turn warrant presuming he was exposed to an herbicide (Agent Orange), which also would then allow the Board to presume that is the reason he now has Type II Diabetes Mellitus.  As there has been compliance, certainly substantial compliance, with this remand directive, the claim may now be adjudicated, especially seeing as though it is being granted rather than denied.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  The Veteran served in Korea between September 1968 and October 1969.

2.  There is probative (meaning competent and credible) evidence indicating that service in Korea included along or in close proximity to the DMZ, so it is just as likely as not he was exposed to Agent Orange.

3.  He since has received a diagnosis of Type II Diabetes Mellitus, which, absent evidence to the contrary, there being none, is presumptively associated with Agent Orange exposure.  


CONCLUSION OF LAW

Affording him the benefit of the doubt, his Type II Diabetes Mellitus was presumptively incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307(a)(6), 3.309(e) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his Type II ("adult-onset") Diabetes Mellitus is the result of herbicide exposure (specifically, the dioxin in Agent Orange) while serving in Korean near to or along the DMZ during the Vietnam War.  He avers that, as a member of Company A, 802nd Engineer Battalion (construction), where he was promoted to construction equipment inspector and maintenance supervisor, although he was stationed many miles away at Camp Humphreys, he was routinely required to travel to inspect the asphalt plant in Munsan, Korea, which was located just two miles by air and four miles by road from the DMZ.  It is in that location that he claims he was exposed to Agent Orange.

As part of the Board's remand to the AOJ, the Veteran's service personnel records were sent to the Joint Services Records Research Center (JSSRC) in order to attempt to ascertain whether he was exposed to Agent Orange as he is alleging.  The AOJ received a response indicating his unit was stationed at Camp Humphreys, approximately 14 miles away from the DMZ, and there was no documented history of use, storage, spraying or transporting herbicides or any specific duties performed by this unit along the DMZ.

But since in further support of his claim, the Veteran has summited a statement clarifying that he never indicated that he was exposed to Agent Orange at Camp Humphreys, but, instead, while working near the DMZ in Munsan.  He also submitted statements from the First Sergeant of Company A, 802nd Engineering Battalion, as well as from his commanding officer for the period June 1969 to May 1970.  In the latter statement, the commanding officer wrote that his company had numerous ongoing construction projects (including building roads, airfields, operating and maintaining asphalt plants, etc.) stretching north all the way to the DMZ.  He added that, as construction equipment inspector and maintenance supervisor, the Veteran had the responsibility to keep this heavy equipment operating and maintained, and travelled to these construction sites numerous times, including to the asphalt plant in Munsan, Korea, where he made sure that the plant was operating.  

In addition to the Veteran's service personnel records, the Board has considered his personal statements and hearing testimony, as well as those of his fellow servicemen.  The law recognizes that laypersons, such as the Veteran and his fellow servicemen, are competent to report what they experienced during their service because this is a simple matter of their firsthand knowledge of a factual matter.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Hence, these reports concerning the Veteran's location in Korea are entitled to probative weight since they, especially in combination, are also credible and not directly refuted.


Accordingly, when resolving all reasonable doubt in the Veteran's favor, the Board finds that he served near the DMZ between April 1, 1968 and August 31, 1971; thus, it is presumed he was exposed to herbicides like Agent Orange while there and that his Type II Diabetes Mellitus diagnosis is a presumptive consequence.  So service connection on a presumptive basis for this condition is warranted.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2013). 


ORDER

The claim of entitlement to service connection for Type II Diabetes Mellitus as due to herbicide exposure (the dioxin in Agent Orange) is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


